Citation Nr: 0025055	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-10 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a right ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1976 to 
August 1997.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for tendonitis of the right 
shoulder and a right ankle sprain.  


FINDINGS OF FACT

1.  The medical evidence does not include a nexus opinion or 
show continuing symptomatology relating a current disability 
of the right shoulder to active service. 

2.  The medical evidence does not include a nexus opinion or 
show continuing symptomatology relating a current right ankle 
disability to active service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right shoulder disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for a 
right ankle disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Continuity of symptomatology is required where the condition 
noted during service or in the presumptive period is not 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  In Savage v. Gober, 10 Vet. 
App. 488 (1997), the Court established the following rules 
with regard to claims addressing the issue of chronicity: The 
chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Therefore, notwithstanding the veteran's 
showing of an in-service injury, and statements of post-
service continuity of symptomatology, medical expertise is 
required to relate his disabilities etiologically to his 
post-service symptoms.  Savage, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 (Fed. Cir. 
1996) (per curiam).


Entitlement to service connection for a right shoulder 
disability

The claim of entitlement to service connection for a right 
shoulder disability is not well grounded.  

The veteran met the first requirement for a well grounded 
claim.  The medical evidence included a diagnosis of a 
possible current right shoulder disability because the 
December 1997 VA diagnosis included a history of apparent 
tendonitis of the right shoulder, and in July 1999, the 
veteran testified that he had tingling pain radiating down 
from his shoulder when he used his right arm.  

The veteran also met the second requirement for a well 
grounded claim.  Service medical records showed in-service 
treatment of a possible right shoulder disability. After the 
veteran performed pull ups, physical examination in July 1978 
revealed a protrusion of the right scapula and tingling after 
application of pressure with the right arm.  In March 1997, 
just five months prior to discharge from service, the veteran 
reported that he was still having shoulder problems.  

The claim is not well grounded because the third requirement 
for a well grounded claim has not been met.  The medical 
evidence does not include a nexus opinion relating a current 
right shoulder disability to active service.  Although the 
veteran told the December 1997 VA examiner that he had 
tendonitis of the right shoulder after performing pull ups in 
the 1970s, a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Testimony and lay 
statements from the veteran and his representative also 
asserted that right shoulder pain and limitation of motion 
were incurred in active service.  However, the veteran and 
his representative are lay persons who are not competent to 
diagnose the cause of a disability.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The evidence also failed to show continuity of symptomatology 
of the right shoulder.  Just five month prior to the 
veteran's discharge from service, the March 1997 examiner 
noted that the veteran's shoulder problems had improved and 
were not considered disabling, and in July 1999, the veteran 
testified that he had not gone for treatment of his right 
shoulder since service.  That is, he had one treatment of his 
right shoulder in July 1978, over 20 years ago, and no 
treatments since.  Accordingly, the claim of entitlement to 
service connection for a right shoulder disability is not 
well grounded.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which found no current chronic 
right shoulder disability, the veteran has not been 
prejudiced by the decision.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  


Entitlement to service connection for a right ankle 
disability

The claim of entitlement to service connection for a right 
ankle disability is not well grounded.  

The veteran met the first requirement for a well grounded 
claim.  The medical evidence included a diagnosis of a 
current right ankle disability because the December 1997 VA 
x-ray findings included a slightly irregular posterior 
malleolus that might be the site of prior trauma, and in July 
1999, the veteran testified that he limped and experienced 
right ankle pain if he stood for hours at work.  

The veteran also met the second requirement for a well 
grounded claim.  Service medical records showed in-service 
treatment of a possible right ankle disability.  In January 
1978, the veteran complained of having a right ankle sprain 
for the past 2 months, and the assessment was a minimal old 
sprain of the left (sic) ankle.  In October 1989, the veteran 
reported spraining his right ankle three days ago, and the 
assessment was a Grade II right ankle sprain that was 
resolving.  

The claim is not well grounded because the third requirement 
for a well grounded claim has not been met.  The medical 
evidence did not include a nexus opinion relating a current 
right ankle disability to active service.  Instead, the 
December 1997 VA examiner stated that the veteran had a 
history of right ankle discomfort of uncertain etiology.  
Although the veteran told the December 1997 VA examiner that 
he had pain in his right ankle after periods of prolonged 
standing in service, a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  In any event, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez, 13 Vet. App. 282 (1999).  

Testimony and lay statements from the veteran and his 
representative also asserted that a right ankle disability 
was incurred in service because he fell during marching 
drills.  However, the veteran and his representative are lay 
persons who are not competent to diagnose the cause of a 
disability.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The evidence also failed to show continuity of symptomatology 
of the right ankle.  Just five month prior to the veteran's 
discharge from service, the March 1997 examiner noted that 
the veteran's right ankle pain had been treated 
conservatively and was not considered disabling, and in July 
1999, the veteran testified that he had not gone for 
treatment of his right ankle since service.  That is, the 
record showed only two treatments of his right ankle.  The 
first sprain, in January 1978, was considered minimal.  The 
second sprain, in October 1989, was resolving.  Indeed, the 
veteran's lower extremities and musculoskeletal system were 
normal at the following March 1994 and November 1996 military 
examinations.  The veteran sought no treatment of the right 
ankle after October 1989.  Accordingly, the claim of 
entitlement to service connection for a right ankle 
disability is not well grounded. 

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which found no current chronic 
right ankle disability, the veteran has not been prejudiced 
by the decision.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The VA cannot assist in any further development of these 
claims because they are not well grounded.  38 U.S.C.A. 
§ 5107(a); Morton v. West, 13 Vet. App. 205 (1999).  


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.  

Entitlement to service connection for a right ankle 
disability is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

